 



EXHIBIT 10.1
SECOND AMENDMENT TO CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
May 30, 2006, is by and among ENTERTAINMENT DISTRIBUTION COMPANY, LLC, a
Delaware limited liability company (the “Borrower”), those Domestic Subsidiaries
of the Borrower identified as a “Guarantor” on the signature pages hereto
(individually a “Guarantor” and collectively the “Guarantors”), the financial
institutions party hereto as lenders (the “Lenders”) and WACHOVIA BANK, NATIONAL
ASSOCIATION, as administrative agent under the Credit Agreement (defined below)
(in such capacity, the “Administrative Agent”).
W I T N E S S E T H
     WHEREAS, the Borrower, the Guarantors, Glenayre Electronics, Inc., a
Colorado corporation, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement dated as of May 31, 2005 (as previously amended,
modified or supplemented and as further amended, modified, supplemented,
restated or amended and restated from time to time, the “Credit Agreement”;
capitalized terms used herein shall have the meanings ascribed thereto in the
Credit Agreement as amended hereby); and
     WHEREAS, the Borrower and the Lenders have agreed to amend the Credit
Agreement on the terms and conditions set forth herein;
     NOW, THEREFORE, in consideration of the agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
ARTICLE I
AMENDMENT TO CREDIT AGREEMENT
     1.1 Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended as follows:
     (a) The definition of “Consolidated Capital Expenditures” is hereby deleted
in its entirety and replaced with the following:
     “Consolidated Capital Expenditures” shall mean, for any period, all capital
expenditures of the Credit Parties and their Subsidiaries on a Consolidated
basis for such period, as determined in accordance with GAAP. The term
“Consolidated Capital Expenditures” shall not include capital expenditures in
respect of the reinvestment of proceeds derived from Recovery Events received by
the Credit Parties and their Subsidiaries to the extent that such reinvestment
is permitted under the Credit Documents, and, for each of the fiscal years 2006,
2007 and 2008, shall not include the Annual SJB Capital Expenditures.

 



--------------------------------------------------------------------------------



 



     (b) The definition of “Consolidated EBITDA” is hereby deleted in its
entirety and replaced with the following:
     “Consolidated EBITDA” shall mean, for any period, the sum of (a)
Consolidated Net Income for such period, plus (b) an amount which, in the
determination of Consolidated Net Income for such period, has been deducted for
(i) Consolidated Interest Expense, (ii) total federal, state, local and foreign
income taxes, (iii) depreciation and amortization expense, and (iv) any non-cash
expenses in an aggregate amount not to exceed $700,000 during fiscal year 2006
and $1,000,000 in each other fiscal year during the term of this Agreement
resulting from the recognition of non-cash expenses resulting from any stock
option, restricted stock grant or profit interest award granted to key
employees, all as determined in accordance with GAAP (except for the exclusion
of Rebate Payments). Notwithstanding the foregoing, Consolidated EBITDA for the
fiscal quarters ended June 30, 2004, September 30, 2004, December 31, 2004 and
March 31, 2005 shall be the respective amounts set forth on Schedule 1.1-4
attached hereto.
     (c) The last sentence of the definition of “Funded Debt” is hereby deleted
in its entirety and replaced with the following:
     Notwithstanding the foregoing, (i) the Rebate Payments (subject to the
following sentence), including any portion thereof characterized as interest,
shall be included in the calculation of Funded Debt and (ii) to the extent that
funds have been set aside in a Pension and Employee Loans Escrow Fund or they
are otherwise cash collateralized, employee loan obligations and pension
obligations shall not be included in the calculation of Funded Debt. For the
purposes of determining compliance with Section 5.9 for the fiscal quarters
ending March 31, 2006, June 30, 2006, September 30, 2006 and December 31, 2006,
the Rebate Payment made on December 31, 2005 totaling $5,507,670 shall not be
included in the calculation of Funded Debt.
     (d) The definition of “Revolving Commitment Termination Date” is hereby
deleted in its entirety and replaced with the following:
     “Revolving Commitment Termination Date” shall mean May 31, 2007.
     (e) The definition of “Term Loan Maturity Date” is hereby deleted in its
entirety and replaced with the following:
     “Term Loan Maturity Date” shall mean December 31, 2010.
     (f) The following definitions are hereby added in appropriate alphabetical
order:

2



--------------------------------------------------------------------------------



 



     “SJB Project” shall mean the capital expenditure project involving the
assembly, manufacturing and packaging of “Super Jewel Boxes” for the Sellers, as
set forth in the agreement between Borrower and certain of the Sellers dated
January 30, 2006.
     “Annual SJB Capital Expenditure” shall mean $1,220,730 (equal to one-third
of the total capital expenditures associated with the SJB Project of
$3,662,190).
     “Second Amendment” shall mean that certain Second Amendment to Credit
Agreement dated as of the Second Amendment Effective Date by and among the
Borrower, the Guarantors party thereto, the Administrative Agent and the Lenders
party thereto.
     “Second Amendment Effective Date” shall mean June 21, 2006.
     1.2 Amendment to Section 1.3. Section 1.3 of the Credit Agreement is hereby
amended by adding the following paragraph at the end thereof:
     The parties hereto acknowledge and agree that, for purposes of all
calculations made in determining compliance for any applicable period with the
financial covenants set forth in Section 5.9 (including without limitation for
purposes of the definition of “Pro Forma Basis” set forth in Section 1.1), after
consummation of the Acquisition (as defined in the Second Amendment), (A) income
statement items and other balance sheet items (whether positive or negative)
attributable to the Target (as defined in the Second Amendment) shall be
included in such calculations to the extent relating to such applicable period,
and (B) Indebtedness of such Target which is retired in connection with such
Acquisition shall be excluded from such calculations and deemed to have been
retired as of the first day of such applicable period.
     1.3 Amendment to Section 2.2(b). Section 2.2(b) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:
     (b) Repayment of Term Loan. The principal amount of the Term Loan shall be
repaid in six (6) installments as follows:

                Payment Date     Term Loan Principal     Principal Amortization
    Amortization Payment     December 31, 2005     $5,000,000     December 31,
2006     $6,500,000     December 31, 2007     $8,000,000     December 31, 2008  
  $9,000,000     December 31, 2009     $9,000,000     Term Loan Maturity Date  
  $9,000,000    

3



--------------------------------------------------------------------------------



 



     1.4 Amendment to Section 2.7(b)(v). Section 2.7(b)(iv) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:
     Excess Cash Flow. Within seventy-five (75) days after the end of each
fiscal quarter ending December 31, commencing with the fiscal quarter ending
December 31, 2006, the Borrower shall prepay the Loans and cash collateralize
the LOC Obligations in an amount equal to 75% of the Excess Cash Flow earned
during the twelve-month period then ended (such prepayments to be applied as set
forth in clause (vi) below); provided, that if the Leverage Ratio is less than
or equal to 1.50 to 1.0 as of the end of any fiscal year as demonstrated by the
officer’s Compliance Certificate most recently delivered pursuant to
Section 5.2(b), the Borrower shall not be required to prepay the Loans and/or
cash collateralize the LOC Obligations on account of the Excess Cash Flow earned
during such prior fiscal year.
     1.5 Amendment to Section 5.1(b). Section 5.1(b) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:
     Quarterly Financial Statements. As soon as available and in any event
within sixty (60) days after the end of each of the first three fiscal quarters
of the Borrower, a company-prepared Consolidated and consolidating balance sheet
of the Borrower and its consolidated Subsidiaries as at the end of such period
and related company-prepared Consolidated and consolidating statements of income
and retained earnings and of cash flows for the Borrower and its consolidated
Subsidiaries for such quarterly period and for the portion of the fiscal year
ending with such period, in each case setting forth in comparative form the
figures for the corresponding period or periods of the preceding fiscal year and
the annual budget plan delivered in accordance with Section 5.1(d) below
(subject to normal recurring year-end audit adjustments); and
     1.6 Amendment to Section 5.9(a). Section 5.9(a) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:
     (a) Leverage Ratio. The Leverage Ratio, as of the last day of each fiscal
quarter of the Borrower occurring during the periods indicated below, shall be
less than or equal to the following:

4



--------------------------------------------------------------------------------



 



                    Fiscal Quarter Ending     Required Ratio      
September 30, 2005
      3.30 to 1.00      
December 31, 2005
      2.85 to 1.00      
March 31, 2006
      2.75 to 1.00      
June 30, 2006 and September 30, 2006
      2.50 to 1.00      
December 31, 2006 and thereafter
      2.00 to 1.00      

     1.7 Amendment to Section 5.9(b). Section 5.9(b) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:
     (b) Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio, as of the
last day of each fiscal quarter of the Borrower occurring during the periods
indicated below, shall be greater than or equal to the following:

                    Fiscal Quarter Ending     Required Ratio      
September 30, 2005 through March 31, 2006
      1.10 to 1.00      
Thereafter
      1.25 to 1.00      

     1.8 Amendment to Section 5.12(b). Section 5.12(b) is hereby deleted in its
entirety and replaced with the following:
     (b) Each Credit Party shall cause the Cash Collateral to be pledged to the
Administrative Agent for the benefit of the Lenders from the Closing date until
the Second Amendment Effective Date.
     1.9 Release of Cash Collateral. For the avoidance of doubt, pursuant to the
provisions of Sections 4(c)(ii) and 2(c)(iii) of the Cash Collateral Agreement
and the amendment to Section 5.12(b) of the Credit Agreement set forth above,
the Cash Collateral is hereby released upon the Second Amendment Effective Date.
ARTICLE II
CONDITIONS TO EFFECTIVENESS
     2.1 Closing Conditions.
     This Amendment shall become effective as of the date hereof (the “Second
Amendment Effective Date”) upon satisfaction of the following conditions (in
form and substance reasonably acceptable to the Administrative Agent):

5



--------------------------------------------------------------------------------



 



     (a) Executed Amendment. The Administrative Agent shall have received a copy
of this Amendment duly executed by each of the Credit Parties, the Lenders and
the Administrative Agent.
     (b) Dutch Pledge Documents. The Administrative Agent shall have received
copies of each document reasonably requested by the Administrative Agent to
effectuate the pledge by the Company of 65% of its ownership interest in the
Dutch Holding Company, including, without limitation, a Dutch law governed
pledge agreement and a legal opinion of counsel to the Borrower and the Dutch
Holding Company covering, among other things, corporate and perfection matters,
in each case, in form and substance reasonably satisfactory to the
Administrative Agent.
     (c) Jewel Box Documents. The Administrative Agent shall have received a
copy of the documentation evidencing the SJB Project including, without
limitation, any document evidencing Seller’s obligation to reimburse the
Borrower no later than the third anniversary from the date the equipment that is
the subject of the SJB Project becomes operational, which is currently expected
to occur in the third quarter of 2006, certified by an officer of the Borrower
as true, correct and complete.
     (d) Amendment Fee. The Borrower shall have paid or caused to be paid an
additional amendment fee to the Administrative Agent in connection with this
Amendment for the account of each Lender that shall have returned executed
signature pages to this Amendment no later than 5:00 p.m. on Wednesday, June 21,
2006, as directed by the Agent, in an aggregate amount equal to $83,000 to be
allocated among the Lenders pro rata according to their Commitment Percentage.
     (e) Other. The Administrative Agent shall have received such other
documents, agreements or information which it may reasonably request relating to
the Credit Parties and the transactions contemplated by this Amendment and any
other matters relevant hereto or thereto, all in form and substance satisfactory
to the Administrative Agent in its sole good faith discretion.
ARTICLE III
MISCELLANEOUS
     3.1 Amended Terms. All references to the Credit Agreement in each of the
Credit Documents shall hereafter mean the Credit Agreement as amended by this
Amendment. Except as specifically amended hereby or otherwise agreed, the Credit
Agreement is hereby ratified and confirmed and shall remain in full force and
effect according to its terms.

6



--------------------------------------------------------------------------------



 



     3.2 Representations and Warranties of Credit Parties. Each of the Credit
Parties represents and warrants as follows as of the date hereof:
     (a) It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
     (b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s valid and legally binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
     (c) No consent, approval, authorization or order of, or filing,
registration or qualification with, any Governmental Authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.
     (d) The representations and warranties set forth in Article III of the
Credit Agreement are true and correct in all material respects as of the date
hereof (except for those which expressly relate to an earlier date).
     3.3 Acknowledgment of Guarantors. The Guarantors acknowledge and consent to
all of the terms and conditions of this Amendment and agree that this Amendment
and all documents executed in connection herewith do not operate to reduce or
discharge the Guarantors’ obligations under the Credit Documents.
     3.4 Credit Document. This Amendment shall constitute a Credit Document
under the terms of the Credit Agreement.
     3.5 Entirety. This Amendment and the other Credit Documents embody the
entire agreement between the parties hereto and supersede all prior agreements
and understandings, oral or written, if any, relating to the subject matter
hereof.
     3.6 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy shall be effective as an
original and shall constitute a representation that an original will be
delivered.
     3.7 GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

7



--------------------------------------------------------------------------------



 



     3.8 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, services of process and waiver of jury trial provisions set forth
in Sections 9.14 and 9.17 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.
     3.9 Fees. The Borrower agrees to pay all fees and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment, including, without limitation, the fees and expenses of Moore
& Van Allen PLLC.
[remainder of page intentionally left blank]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the Borrower, the Guarantors, the Lenders, and the
Administrative Agent have caused this Amendment to be duly executed on the date
first above written.

         
BORROWER:
  ENTERTAINMENT DISTRIBUTION COMPANY, LLC,
 
  a Delaware limited liability company
 
       
 
  By:   /s/ Debra Ziola
 
       
 
  Name:   Debra Ziola 
 
  Title:   Chief Financial Officer
 
       
GUARANTORS:
  ENTERTAINMENT DISTRIBUTION COMPANY (USA), LLC,
 
  a Delaware limited liability company
 
       
 
  By:   /s/ Debra Ziola 
 
       
 
  Name:   Debra Ziola 
 
  Title:   Chief Financial Officer 

 



--------------------------------------------------------------------------------



 



         
ADMINISTRATIVE AGENT AND LENDERS
  WACHOVIA BANK,
NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender
 
       
 
  By:   /s/ Samantha Wright Jones 
 
       
 
  Name:   Samantha Wright Jones 
 
  Title:   Vice President 
 
       
 
  ING CAPITAL LLC, as a Lender
 
       
 
  By:   /s/ Andrew T. Layton 
 
       
 
  Name:   Andrew T. Layton 
 
  Title:   Vice President 

 